We dissent. The special assessment upon which the complaint herein is predicated was levied against defendants' property for the purpose of paying the expense of constructing an underground conduit, and placing therein certain overhead wires in front of defendants' property. These wires were a part of the distributing system and electrical light plant, a public utility owned and operated by the city of Pasadena. This system and plant had been purchased by said city and paid for from the proceeds of a general bond issue. The property of defendants was a portion of the property which was taxed for the purpose of paying said bonds. The placing of said wires in a conduit underground was simply a replacement of a part of the distributing system of said utility which had been paid for by the proceeds of said bond issue. To compel the defendants to pay for said replacement in addition to what they are compelled to pay in taxes to meet the principal and interest on said bonds would impose upon them a greater charge than that exacted from the general body of consumers in said city, and would amount to double taxation. The assessment, therefore, is void as violative of the constitutional *Page 350 
provisions which assures to all the equal protection of the law. It is further violative of the Constitution which protects the defendants against the taking of their property without just compensation.
Richards, J., and Seawell, J., concurred.